DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 objected to because of the following informalities:  
Line 6 ends with a comma and then a semicolon, it would appear the semicolon should be removed.
Line 11, a colon should appear after the word “including” as a list of limitations follow the word.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inskeep (US 2018/0340661).

In regards to claim 1, Inskeep discloses in Figures 1-4, a portable light comprising: an elongated housing (9) having a first end (bottom) and a second end (top) opposite the first end (see Fig. 1); a light-emitting head (11) pivotably coupled to the second end of the elongated housing (see Fig. 3B), the light-emitting head having a housing portion (see Fig. 1) defining a first end (bottom) and a second end (top) opposite the first end (see Fig. 1); a first light source (instance of 13) coupled to a first side of the light-emitting head (see Fig. 1) and positioned between the first end and the second end of the housing portion (see Figs. 2-4); a second light source (10) coupled to the second end of the housing portion (see Figs. 1 and 4); and a battery cell (26) removably coupled to the elongated housing to power the first and second light sources (Par. [0028]).

In regards to claim 2, Inskeep discloses in Figures 1-4, a third light source (second instance of 13) coupled to a second side of the light-emitting head (side of 11 with other instance of 13), opposite the first side (see Figs. 3A and 4, each instance of 13 is considered to be on an opposite side as two other instances of 13, see Figs. 3A and 4), and positioned between the first end and the second end of the housing portion (see Figs. 2-4).

In regards to claim 3, Inskeep discloses in Figures 1-4, one or more of the first (10), second (13), or third (second instance of 13) light sources are LED light sources (Par. [0021, 0025]).

In regards to claim 4, Inskeep discloses in Figures 1-4, a user interface (16) electrically coupled to the battery cell and the first, second, and third light sources through a controller (27) within the elongated housing to control operation of the portable light (Par. [0029]).

In regards to claim 5, Inskeep discloses in Figures 1-4, the user interface (16) includes a power button (16 being a power button) configured to turn on or off the first, second, and third light sources (Par. [0030]), and a mode selector configured to adjust whether one or more of the first light source, the second light source, and the third light source are powered on (Par. [0030]).

In regards to claim 6, Inskeep discloses in Figures 1-4, the battery cell (26) is coupled to the first end (bottom) of the elongated housing (9, see Fig. 2), and the light-emitting head (11) is pivotably coupled to the elongated housing at a pivot point (see Fig. 3B) and is movable between a collapsed position (Fig. 1) and an open position (Figs. 2-4).

In regards to claim 7, Inskeep discloses in Figures 1-4, the light-emitting head (11) is rotatably coupled to the second end of the elongated housing (9, see Fig. 3B) such that the light-emitting head can rotate about a longitudinal axis of the portable light (see Figs. 3A and 3B).

In regards to claim 8, Inskeep discloses in Figures 1-4, a portable light comprising: an elongated housing (9 with 11) having a first housing portion (9) defining a grip portion (Par. [0040]) and a second housing portion (11) coupled to the first housing portion (see Fig. 1); an interface (pivot) that rotatably couples the first housing portion to the second housing portion (see Fig. 3B); a light source (12) coupled to the second housing portion of the elongated housing (11, see Figs. 1-4); and a battery cell (26) supported within the first housing portion (see Fig. 2) and configured to power the light source (Par. [0028]), wherein the battery cell is configured to rotate relative to the first housing portion (9) with the second housing portion (11, as 26 is within 9, it rotates relatively as claimed).

In regards to claim 9, Inskeep discloses in Figures 1-4, a light-emitting head (instance of 13) pivotably coupled to the second housing portion (11), and wherein the light source (12) is coupled to the light- emitting head (13).

In regards to claim 10, Inskeep discloses in Figures 1-4, the first housing portion (9) defines a battery receptacle which is formed as a recess in an end of the first housing portion to support the battery cell (see Fig. 2, Par. [0028]).

In regards to claim 11, Inskeep discloses in Figures 1-4, the second housing portion (11) supports (via 9) a user interface (16) and electronic components (20-27) of the portable light (see Fig. 2).

In regards to claim 12, Inskeep discloses in Figures 1-4, the user interface (16) and the electronic components (20-27) co-rotate with the second housing portion (as 16 and 20-27 are within 9, it all co-rotates with 11 as claimed).

In regards to claim 13, Inskeep discloses in Figures 1-4, the user interface (16) is electrically coupled to the battery cell (26) and the light source (12) through a controller (27) within the elongated housing (see Fig. 2) to control operation of the portable light (Par. [0029]).

In regards to claim 14, Inskeep discloses in Figures 1-4, the user interface (16) includes a power button and an intensity selector (Par. [0030]).

In regards to claim 15, Inskeep discloses in Figures 1-4, the interface includes a rail formed on the first housing portion that engages with a protrusion formed on the second housing portion (see Fig. 3B) to allow the second housing portion to rotate relative to the first housing portion (see Figs. 3A and 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’brien (US 2015/0267882) in view of Westling et al. (US 2019/0331306, hereinafter Westling).

In regard to claims 16 and 20, O’brien teaches in Figures 1B and 8A-8F, a portable light assembly (8F) comprising: a portable light (100, see Fig. 1B) including: an elongated housing (102) having a first end (bottom) and a second end (top) opposite the first end, a light-emitting head (104) coupled to the second end of the elongated housing (see Fig. 1B), a first battery cell (for 116, Par. [0031]) supported within the elongated housing and configured to power the light-emitting head (Par. [0031]), and a portable light charging interface (124, 126) positioned on a side of the elongated housing (see Fig. 1B) between the first end and the second end (see Fig. 1B); and a charger (800) including: a housing (802) defining a first cavity (804) sized to receive at least a portion of the portable light (see Figs. 8D-8F) and a second cavity (816) spaced apart from the first cavity (see Fig. 8A) and sized to receive at least a portion of a second battery cell (of 116 or battery itself, Par. [0058]), a first charging interface positioned within the first cavity (806, 808), the first charging interface configured to interact with the portable charging interface (124, 126) when the portable light is received in the first cavity to charge the first battery cell (Par. [0057]), and a second charging interface (818, 820) positioned within the second cavity (816), the second charging interface (818, 820) configured to interact with a second battery cell (Par. [0058]) when the second battery cell is received in the second cavity to charge the second battery cell (Par. [0058]) as recited in claim 16, the first cavity (804) is sized to receive the portable light (100) as recited in claim 20.
O’brien fails to disclose or fairly suggest the light-emitting head pivotably coupled to the second end of the elongated housing as recited in claim 16, the light-emitting head is pivotably coupled to the housing at a pivot point and is movable between a collapsed position and an open position, and wherein the first cavity is sized to receive the portable light when the light-emitting head is in the collapsed position as recited in claim 20.
	Westling teaches in Figures 3A and 3B, a light-emitting head (14) pivotably coupled (at 22) to the second end (18a) of an elongated housing (18) as recited in claim 16, the light-emitting head (14) is pivotably coupled to the housing (18) at a pivot point (22) and is movable between a collapsed position (see Fig. 3A) and an open position (see Fig. 3B) as recited in claim 20).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a portable light with a pivotable head such as that of Westling in order to allow for greater functionality of the portable lighting device.  The examiner notes that pivotable heads on portable lighting devices are extremely well known in the art.  Further, the requirement of the portable light head being in the collapsed position would have flown naturally to one of ordinary skill in the art as to allow insertion into a charging device such as that of O’brien, in order to provide a means of charging the portable lighting device, noting that the collapsed position would reduce the footprint of the light overall, allowing for easier insertion into such a charger.  It is additionally noted that given the positioning of the charging port on the device of Westling, identified as element 98, it would be implied that a charger similar to that of O’brien was contemplated to charge such a device.

In regards to claim 17, O’brien teaches in Figures 1B and 8A-8F, the first cavity (804) includes a magnet (Par. [0059]) that cooperates with the portable light (100) to secure the portable light within the first cavity (at least electrically, Par. [0059]).

In regards to claim 18, O’brien teaches in Figures 1B and 8A-8F, the magnet is offset from the first charging interface (required as otherwise they would occupy the same position, as they are differing structures they in turn must be offset from one another).

In regards to claim 19, O’brien teaches in Figures 1B and 8A-8F, the charger (800) further includes a plug (812) coupled to the housing (via 814) and configured to be attached to an external power supply (Par. [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references teaching similar aspects to that which is currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896